UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM N-PXANNUAL REPORT OF PROXY VOTING RECORD OF REGISTEREDMANAGEMENT INVESTMENT COMPANYInvestment Company Act file number 811-10267MGI Funds(Exact name of registrant as specified in charter)99 High StreetBoston, MA 02110(Address of principal executive offices) (Zip code)Scott M. Zoltowski, EsquireMercer Global Investments, Inc.99 High StreetBoston, MA 02110(Name and address of agent for service)(617) 747-9500Registrant's telephone number, including area codeDate of fiscal year end: March 31, 2010Date of reporting period: 7/1/09 - 6/30/10 ***** FORM N-Px REPORT ***** ICA File Number: 811-21732
